Roe, C. J. This cause comes on to be heard on the Respondent’s motion for reconsideration, due notice apparently having been given, and the Court being fully advised in the premises; This is a claim by the State Employees’ Retirement System to recover from the Department of Mental Health and Development Disabilities a portion of the employees’ contribution to the retirement system which was said to have been underpaid by $286,004.39. On December 15, 1982, the Respondent agreed that said sum was due and owing based upon the departmental report and stipulated to the making of an award in the full amount sought. On January 11, 1983, we issued an order placing this claim on general continuance and ordered that more information be provided after noting several inconsistent, inaccurate, or incomplete statements in the departmental report. Respondent has now sufficiently supplied us with the information and explanations we requested. We know now what gave rise to this claim and do concur with the Respondent. The departmental reports reveal that the balance remaining in the line item appropriation out of which this could have been paid was not sufficient to pay this obligation, but that there was available for transfer, had it been done in time, sufficient balances in other line item appropriations to have covered the cost of this obligation (had the allowable 2% been transferred for that purpose) as allowed by section 13.2 of “An Act relating to internal auditing in State government” (Ill. Rev. Stat. 1979, ch. 127, par. 149.2) and recognized in Butterfield v. State, 24 Ill. Ct. Cl. 85, as sufficient. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of two hundred eighty-six thousand four and 39/100 ($286,004.39).